UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6962


RONALD L. COSNER,

                Plaintiff – Appellant,

          v.

B. DODT, Nurse Practitioner at Powhatan Medical Unit;
RONALD TONEY, Doctor and Medical Director in the P.M.U.,

                Defendants – Appellees,

          and

ARMOR CORRECTIONAL HEALTH SERVICES, INC., Corp.           under
contract with V.D.O.C. to provide health services,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-01366-LMB-TRJ)


Submitted:   March 10, 2016                 Decided:   March 15, 2016


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald L. Cosner, Appellant Pro Se. Isaac Abraham McBeth,
Edward J. McNelis, III, Rachel Lynne Procopio, RAWLS, MCNELIS &
MITCHELL, PC, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Ronald L. Cosner appeals the district court’s order denying

relief    on   his   42    U.S.C.     § 1983      (2012)      complaint.       We    have

reviewed the record and find no reversible error.                         Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                          Cosner v. Dodt,

No.   1:12-cv-01366-LMB-TRJ          (E.D.       Va.   Mar.   14   &   Aug.    1,   2014;

June 17,    2015).        We     dispense    with      oral   argument    because     the

facts    and   legal    contentions         are   adequately       presented    in    the

materials      before     this    court     and   argument      would    not   aid    the

decisional process.

                                                                               AFFIRMED




                                             3